Exhibit 10.2

 

MYR GROUP INC.
2007 LONG-TERM INCENTIVE PLAN

(AMENDED AND RESTATED AS OF MAY 5, 2011)

 

1.  PURPOSE OF THE PLAN

 

The purpose of the Company’s 2007 Long-Term Incentive Plan (Amended and Restated
as of May 5, 2011) is to promote the interests of the Company and its
stockholders by strengthening the Company’s ability to attract, motivate and
retain key employees and directors of the Company upon whose judgment,
initiative and efforts the financial success and growth of the business of the
Company largely depend, and to provide an additional incentive for key employees
and directors through stock ownership and other rights that promote and
recognize the financial success and growth of the Company.

 

2.  DEFINITIONS

 

Wherever the following capitalized terms are used in this Plan they shall have
the meanings specified below:

 

(a)           “Award” means an award of an Option, Restricted Stock, Stock
Appreciation Right, Performance Award, Phantom Stock, Stock Bonus or Dividend
Equivalent granted under the Plan.

 

(b)           “Award Agreement” means an agreement entered into between the
Company and a Participant setting forth the terms and conditions of an Award
granted to a Participant.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Change in Control” shall have the meaning specified in Section 13
hereof.

 

(e)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)            “Committee” means the Compensation Committee of the Board, or
such other committee or subcommittee of the Board or group of individuals
appointed by the Board to administer the Plan from time to time.

 

(g)           “Common Stock” means the common stock of the Company, without par
value, or any security into which such Common Stock may be changed by reason of
any transaction or event of the type described in Section 3.2.

 

(h)           “Company” means MYR Group Inc., a Delaware corporation.

 

(i)            “Date of Grant” means the date on which an Award under the Plan
is made by the Committee (which date shall not be earlier than the date on which
the Committee takes action with respect thereto), or such later date as the
Committee may specify that the Award becomes effective.

 

--------------------------------------------------------------------------------


 

(j)            “Dividend Equivalent” means an Award under Section 12 hereof
entitling the Participant to receive payments with respect to dividends declared
on the Common Stock.

 

(k)           “Effective Date” means the Effective Date of this Plan, as defined
in Section 16.1 hereof.

 

(l)            “Eligible Person” means any person who is an Employee or an
Independent Director.

 

(m)          “Employee” means any person who is a key employee of the Company or
any Subsidiary or who has agreed to serve in such capacity within 90 days after
the Date of Grant; provided, however, that with respect to Incentive Stock
Options, “Employee” means any person who is considered an employee of the
Company or any Subsidiary for purposes of Treasury Regulation
Section 1.421-1(h).

 

(n)           “Fair Market Value” of a share of Common Stock as of a given date
means the fair market value of such Common Stock determined by such methods or
procedures as shall be established from time to time by the Committee.  Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Common Stock as of a particular date shall mean (i) the closing price
per share of Common Stock for such date on the national securities exchange on
which the shares of Common Stock are principally traded, or (ii) if the shares
of Common Stock are then traded in an over-the-counter market, the average of
the closing bid and asked prices for the shares of Common Stock in such
over-the-counter market for the relevant date, or (iii) if the shares of Common
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine.

 

(o)           “Incentive Stock Option” means an option to purchase Common Stock
that is intended to qualify as an incentive stock option under Section 422 of
the Code and the Treasury Regulations thereunder.

 

(p)           “Independent Director” means a member of the Board who is not an
employee of the Company or any Subsidiary.

 

(q)           “Nonqualified Stock Option” means an option to purchase Common
Stock that is not an Incentive Stock Option.

 

(r)            “Option” means an Incentive Stock Option or a Nonqualified Stock
Option granted under Section 6 hereof.

 

(s)           “Participant” means any Eligible Person who holds an outstanding
Award under the Plan.

 

(t)            “Performance Award” means an Award made under Section 9 hereof
entitling a Participant to a payment based on the Fair Market Value of Common
Stock (a “Performance Share”) or based on specified dollar units (a “Performance
Unit”) at the end of a performance period if certain conditions established by
the Committee are satisfied.

 

2

--------------------------------------------------------------------------------


 

(u)           “Person”  means any person, corporation, partnership, joint
venture or other entity.

 

(v)           “Phantom Stock” means an Award under Section 10 hereof entitling a
Participant to a payment at the end of a vesting period of a unit value based on
the Fair Market Value of a share of Common Stock.

 

(w)          “Plan” means this 2007 Long-Term Incentive Plan (Amended and
Restated as of May 5, 2011) as set forth herein, and as it may be further
amended from time to time.

 

(x)            “Restricted Stock” means an Award under Section 8 hereof
entitling a Participant to shares of Common Stock that are nontransferable and
subject to forfeiture until specific conditions established by the Committee are
satisfied.

 

(y)           “Section 162(m)” means section 162(m) of the Code and the Treasury
Regulations thereunder.

 

(z)            “Section 162(m) Participant” means any Participant who, in the
sole judgment of the Committee, could be treated as a “covered employee” under
Section 162(m) at the time income may be recognized by such Participant in
connection with an Award that is intended to qualify for exemption under
Section 162(m).

 

(aa)         “Stock Appreciation Right” or “SAR” means an Award under Section 7
hereof entitling a Participant to receive an amount, representing the difference
between the base price per share of the right and the Fair Market Value of a
share of Common Stock on the date of exercise.

 

(bb)         “Stock Bonus” means an Award under Section 11 hereof entitling a
Participant to receive an unrestricted share of Common Stock.

 

(cc)         “Subsidiary” means an entity that is wholly owned, directly or
indirectly, by the Company, or any other affiliate of the Company that is so
designated, from time to time, by the Committee, provided, however, that with
respect to Incentive Stock Options, the term “Subsidiary” shall not include any
entity that does not qualify within the meaning of Section 424(f) of the Code as
a “subsidiary corporation” with respect to the Company.

 

3.  SHARES OF COMMON STOCK SUBJECT TO THE PLAN

 

3.1           Number of Shares.  Subject to the following provisions of this
Section 3, the aggregate number of shares of Common Stock that may be issued
pursuant to all Awards under the Plan is 3,000,000 shares of Common Stock, which
includes 2,000,000 shares of Common Stock approved under the MYR Group Inc. 2007
Long-Term Incentive Plan and 1,000,000 shares of Common Stock approved with
respect to this amendment and restatement.  Shares of Common Stock that are
issued in connection with all Awards other than Options and SARs shall be
counted against the 3,000,000 limit described above as two shares of Common
Stock for every one share of Common Stock that is issued in connection with such
Award.  No more than 3,000,000 shares of Common Stock may be issued pursuant to
Incentive Stock Options.  The

 

3

--------------------------------------------------------------------------------


 

shares of Common Stock to be delivered under the Plan will be made available
from authorized but unissued shares of Common Stock or treasury stock.  If any
share of Common Stock that is the subject of an Award is not issued and ceases
to be issuable for any reason, or is forfeited, canceled or returned to the
Company for failure to satisfy vesting requirements or upon the occurrence of
other forfeiture events, such share of Common Stock will no longer be charged
against the foregoing maximum share limitations and may again be made subject to
Awards under the Plan pursuant to such limitations.  Common Stock covered by an
Award granted under the Plan shall not be counted unless and until it is
actually issued or transferred to a Participant.  Without limiting the
generality of the foregoing, upon payment in cash of the benefit provided by any
Award granted under the Plan, any Common Stock that is covered by the Award will
be available for issue or transfer hereunder.  Notwithstanding anything to the
contrary contained herein, (A) Common Stock tendered in payment of the exercise
price of an Option shall not be added to the aggregate Plan limit described
above; (B) Common Stock withheld by the Company to satisfy a tax withholding
obligation shall not be added to the aggregate Plan limit described above;
(C) Common Stock that is repurchased by the Company with Option proceeds shall
not be added to the aggregate Plan limit described above and (D) all Common
Stock covered by an SAR, to the extent that it is exercised and settled in
Common Stock, and whether or not Common Stock is actually issued or transferred
to the Participant upon exercise of the SAR, shall be considered issued or
transferred pursuant to the Plan.

 

3.2           Adjustments.  If there shall occur any merger, consolidation,
liquidation, issuance of rights or warrants to purchase securities,
recapitalization, reclassification, stock dividend, spin-off, split-off, stock
split, reverse stock split or other distribution with respect to the shares of
Common Stock, or any similar corporate transaction or event in respect of the
Common Stock, then the Committee shall, in the manner and to the extent that it
deems appropriate and equitable to the Participants and consistent with the
terms of this Plan, cause a proportionate adjustment to be made in (i) the
maximum numbers and kind of shares provided in Section 3.1 hereof, (ii) the
maximum numbers and kind of shares set forth in Sections 6.1, 7.1, 8.2 and 9.4
hereof, (iii) the number and kind of shares of Common Stock, share units, or
other rights subject to the then-outstanding Awards, (iv) the price for each
share or unit or other right subject to then outstanding Awards without change
in the aggregate purchase price or value as to which such Awards remain
exercisable or subject to restrictions, (v) the performance targets or goals
appropriate to any outstanding Performance Awards (subject to such limitations
as appropriate for Awards intended to qualify for exemption under
Section 162(m)) or (vi) any other terms of an Award that are affected by the
event.  Moreover, in the event of any such transaction or event, the Committee,
in its discretion, may provide in substitution for any or all outstanding awards
under the Plan such alternative consideration (including cash) as it, in good
faith, may determine to be equitable under the circumstances and may require in
connection therewith the surrender of all awards so replaced.  In addition, for
each Option or Stock Appreciation Right with an exercise price greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Committee may in its sole discretion elect to cancel such Option
or Stock Appreciation Right without any payment to the person holding such
Option or Stock Appreciation Right.  Notwithstanding the foregoing, any such
adjustments shall be made in a manner consistent with the requirements of
Section 409A of the Code and, in the case of Incentive Stock Options, any such
adjustments shall be made in a manner consistent with the requirements of
Section 424(a) of the Code.

 

4

--------------------------------------------------------------------------------


 

4.  ADMINISTRATION OF THE PLAN

 

4.1           Committee Members.  Except as provided in Section 4.4 hereof, the
Plan will be administered by the Committee, which unless otherwise determined by
the Board will consist solely of two or more persons who satisfy the
requirements for a “nonemployee director” under Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended and/or the requirements for an
“outside director” under Section 162(m).  The Committee may exercise such powers
and authority as may be necessary or appropriate for the Committee to carry out
its functions as described in the Plan.  No member of the Committee will be
liable for any action or determination made in good faith by the Committee with
respect to the Plan or any Award under it.

 

4.2           Discretionary Authority.  Subject to the express limitations of
the Plan, the Committee has authority in its discretion to determine the
Eligible Persons to whom, and the time or times at which, Awards may be granted,
the number of shares, units or other rights subject to each Award, the exercise,
base or purchase price of an Award (if any), the time or times at which an Award
will become vested, exercisable or payable, the performance criteria,
performance goals and other conditions of an Award, and the duration of the
Award.  The Committee also has discretionary authority to interpret the Plan, to
make all factual determinations under the Plan, and to determine the terms and
provisions of the respective Award Agreements and to make all other
determinations necessary or advisable for Plan administration.  The Committee
has authority to prescribe, amend, and rescind rules and regulations relating to
the Plan.  All interpretations, determinations, and actions by the Committee
will be final, conclusive, and binding upon all parties.

 

4.3           Changes to Awards.  The Committee shall have the authority to
effect, at any time and from time to time (i) the cancellation of any or all
outstanding Awards and the grant in substitution therefor of new Awards covering
the same or different numbers of shares of Common Stock and having an exercise
or base price which may be the same as or different than the exercise or base
price of the canceled Awards or (ii) the amendment of the terms of any and all
outstanding Awards; provided, however, that (a) no such action may impair the
rights of the Participants without their consent and (b) the Committee shall not
have the authority to reduce the exercise or base price of an Award by amendment
or cancellation and substitution of an existing Award without the approval of
the Company’s stockholders.

 

4.4           Delegation of Authority.  The Committee shall have the right, from
time to time, to delegate to one or more officers or directors of the Company
the authority of the Committee to grant and determine the terms and conditions
of Awards under the Plan, subject to such limitations as the Committee shall
determine; provided, however, that no such authority may be delegated with
respect to Awards made to any member of the Board or any
Section 162(m) Participant.

 

4.5           Awards to Independent Directors.  An Award to an Independent
Director under the Plan shall be approved by the Board.  With respect to Awards
to Independent Directors, all rights, powers and authorities vested in the
Committee under the Plan shall instead be exercised by the Board, and all
provisions of the Plan relating to the Committee shall be interpreted in a

 

5

--------------------------------------------------------------------------------


 

manner consistent with the foregoing by treating any such reference as a
reference to the Board for such purpose.

 

5.  ELIGIBILITY AND AWARDS

 

All Eligible Persons are eligible to be designated by the Committee to receive
an Award under the Plan.  The Committee has authority, in its sole discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted and the number of shares or
units subject to the Awards that are granted under the Plan.  Each Award will be
evidenced by an Award Agreement as described in Section 14 hereof between the
Company and the Participant that shall include the terms and conditions
consistent with the Plan as the Committee may determine.

 

6.  STOCK OPTIONS

 

6.1           Grant of Option.  An Option may be granted to any Eligible Person
selected by the Committee; provided, however, that only Employees shall be
eligible for Awards of Incentive Stock Options.  Each Option shall be
designated, at the discretion of the Committee, as an Incentive Stock Option or
a Nonqualified Stock Option.  The maximum number of shares of Common Stock that
may be granted under Options to any one Participant during any one calendar year
shall be limited to 200,000 shares (subject to adjustment as provided in
Section 3.2 hereof).

 

6.2           Exercise Price.  The exercise price of the Option shall be
determined by the Committee; provided, however, that the exercise price per
share of an Option shall not be less than 100 percent of the Fair Market Value
per share of the Common Stock on the Date of Grant.

 

6.3           Vesting; Term of Option.  The Committee, in its sole discretion,
shall prescribe in the Award Agreement the time or times at which, or the
conditions upon which, an Option or portion thereof shall become vested and
exercisable; provided, however, that, subject to Section 16.4 hereof, an Option
may not become exercisable by the passage of time sooner than one-third per year
over three years.  An Option may become vested and exercisable upon a
Participant’s retirement, death, disability, Change in Control, to the extent
provided in an Award Agreement.  The period during which a vested Option may be
exercised shall be ten years from the Date of Grant, unless a shorter exercise
period is specified by the Committee in an Award Agreement, and subject to such
limitations as may apply under an Award Agreement relating to the termination of
a Participant’s employment or other service with the Company or any Subsidiary.

 

6.4           Option Exercise; Withholding.  Subject to such terms and
conditions as shall be specified in an Award Agreement, an Option may be
exercised in whole or in part at any time during the term thereof by notice to
the Company together with payment of the aggregate exercise price therefor. 
Payment of the exercise price shall be made (i) in cash or by cash equivalent,
(ii) at the discretion of the Committee, in shares of Common Stock acceptable to
the Committee, valued at the Fair Market Value of such shares on the date of
exercise, (iii) at the discretion of the Committee, by a delivery of a notice
that the Participant has placed a market sell order (or similar instruction)
with a broker with respect to shares of Common Stock then issuable upon exercise
of the Option, and that the broker has been directed to pay a sufficient portion
of

 

6

--------------------------------------------------------------------------------


 

the net proceeds of the sale to the Company in satisfaction of the Option
exercise price (conditioned upon the payment of such net proceeds), (iv) at the
discretion of the Committee, by withholding from delivery shares of Common Stock
for which the Option is otherwise exercised, (v) at the discretion of the
Committee, by a combination of the methods described above or (vi) by such other
method as may be approved by the Committee and set forth in the Award
Agreement.  In addition to and at the time of payment of the exercise price, the
Participant shall pay to the Company the full amount of any and all applicable
income tax and employment tax amounts required to be withheld in connection with
such exercise, payable under one or more of the methods described above for the
payment of the exercise price of the Options or as otherwise may be approved by
the Committee.

 

6.5           Limited Transferability.  Solely to the extent permitted by the
Committee in an Award Agreement and subject to such terms and conditions as the
Committee shall specify, a Nonqualified Stock Option (but not an Incentive Stock
Option) may be transferred to members of the Participant’s immediate family (as
determined by the Committee) or to trusts, partnerships or corporations whose
beneficiaries, members or owners are members of the Participant’s immediate
family, and/or to such other persons or entities as may be approved by the
Committee in advance and set forth in an Award Agreement, in each case subject
to the condition that the Committee be satisfied that such transfer is being
made for estate or tax planning purposes or for gratuitous or donative purposes,
without consideration (other than nominal consideration) being received
therefor.  Except to the extent permitted by the Committee in accordance with
the foregoing, an Option shall be nontransferable otherwise than by will or by
the laws of descent and distribution, and shall be exercisable during the
lifetime of a Participant only by such Participant.  Notwithstanding anything
herein to the contrary, in no event may any Option be transferred for value.

 

6.6           Limitation on Repricing.  Except in connection with a corporate
transaction or event described in Section 3.2 hereof, the terms of outstanding
awards may not be amended to reduce the exercise price of outstanding Options,
or cancel outstanding Options in exchange for cash, other Awards or Options with
an exercise price that is less than the exercise price of the original Options
without stockholder approval.  This Section 6.6 is intended to prohibit the
repricing of “underwater” Options and will not be construed to prohibit the
adjustments provided for in Section 3.2 hereof.  Notwithstanding any provision
of the Plan to the contrary, this Section 6.6 may not be amended without
approval by the Company’s stockholders.

 

6.7           Additional Rules for Incentive Stock Options.

 

(a)           Annual Limits.  No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate fair market value (determined as
of the Date of Grant) of the stock with respect to which Incentive Stock Options
are exercisable for the first time in any calendar year under the Plan, and any
other stock option plans of the Company, any Subsidiary or any parent
corporation, would exceed $100,000 (or such other amount provided under
Section 422(d) of the Code), determined in accordance with Section 422(d) of the
Code and Treasury Regulations thereunder.  This limitation shall be applied by
taking options into account in the order in which granted.

 

7

--------------------------------------------------------------------------------


 

(b)           Termination of Employment.  An Award Agreement for an Incentive
Stock Option may provide that such Option may be exercised not later than 3
months following termination of employment of the Participant with the Company
and all Subsidiaries, subject to special rules relating to death and disability,
as and to the extent determined by the Committee to be appropriate with regard
to the requirements of Section 422 of the Code and Treasury Regulations
thereunder.

 

(c)           Other Terms and Conditions; Nontransferability.  Any Incentive
Stock Option granted hereunder shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as are deemed
necessary or desirable by the Committee, which terms, together with the terms of
this Plan, shall be intended and interpreted to cause such Incentive Stock
Option to qualify as an “incentive stock option” under Section 422 of the Code
and Treasury Regulations thereunder.  Such terms shall include, if applicable,
limitations on Incentive Stock Options granted to ten-percent owners of the
Company.  An Award Agreement for an Incentive Stock Option may provide that such
Option shall be treated as a Nonqualified Stock Option to the extent that
certain requirements applicable to “incentive stock options” under the Code
shall not be satisfied.  An Incentive Stock Option shall by its terms be
nontransferable otherwise than by will or by the laws of descent and
distribution, and shall be exercisable during the lifetime of a Participant only
by such Participant.

 

(d)           Disqualifying Dispositions.  If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Committee may reasonably require.

 

7.  STOCK APPRECIATION RIGHTS

 

7.1           Grant of SARs.  A Stock Appreciation Right granted to a
Participant is an Award in the form of a right to receive, upon surrender of the
right, but without other payment, an amount based on appreciation in the Fair
Market Value of the Common Stock over a base price established for the Award,
exercisable at such time or times and upon conditions as may be approved by the
Committee.  The maximum number of shares of Common Stock that may be subject to
SARs granted to any one Participant during any one calendar year shall be
limited to 100,000 shares (subject to adjustment as provided in Section 3.2
hereof).

 

7.2           Tandem SARs.  A Stock Appreciation Right may be granted in
connection with an Option, either at the time of grant or at any time thereafter
during the term of the Option.  An SAR granted in connection with an Option will
entitle the holder, upon exercise, to surrender such Option or any portion
thereof to the extent unexercised, with respect to the number of shares as to
which such SAR is exercised, and to receive payment of an amount computed as
described in Section 7.4 hereof.  Such Option will, to the extent and when
surrendered, cease to be exercisable.  An SAR granted in connection with an
Option hereunder will have a base price per share equal to the per share
exercise price of the Option, will be exercisable at such time or times, and
only to the extent, that a related Option is exercisable, and will expire no
later than the related Option expires.

 

8

--------------------------------------------------------------------------------


 

7.3           Freestanding SARs.  A Stock Appreciation Right may be granted
without relationship to an Option and, in such case, will be exercisable as
determined by the Committee, but in no event after 10 years from the Date of
Grant; provided, however, that, subject to Section 16.4 hereof, a Stock
Appreciation Right may not become exercisable by the passage of time sooner than
one-third per year over three years.  The base price of an SAR granted without
relationship to an Option shall be determined by the Committee in its sole
discretion; provided, however, that the base price per share of a freestanding
SAR shall not be less than 100 percent of the Fair Market Value of the Common
Stock on the Date of Grant.

 

7.4           Payment of SARs.  An SAR will entitle the holder, upon exercise of
the SAR, to receive payment of an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the SAR over the base price of such SAR, by (ii) the number of
shares as to which such SAR will have been exercised.  Payment of the amount
determined under the foregoing may be made, in the discretion of the Committee
as set forth in the Award Agreement, in cash, in shares of Common Stock valued
at their Fair Market Value on the date of exercise, or in a combination of cash
and shares of Common Stock.

 

7.5           Limitation on Repricing. Except in connection with a corporate
transaction or event described in Section 3.2 hereof, the terms of outstanding
awards may not be amended to reduce the exercise price of outstanding Stock
Appreciation Rights, or cancel outstanding Stock Appreciation Rights in exchange
for cash, other Awards or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Stock Appreciation Rights
without stockholder approval.  This Section 7.5 is intended to prohibit the
repricing of “underwater” Stock Appreciation Rights and will not be construed to
prohibit the adjustments provided for in Section 3.2 hereof.  Notwithstanding
any provision of the Plan to the contrary, this Section 7.5 may not be amended
without approval by the Company’s stockholders.

 

8.  RESTRICTED STOCK

 

8.1           Grants of Restricted Stock.  An Award of Restricted Stock to a
Participant represents shares of Common Stock that are issued subject to such
restrictions on transfer and other incidents of ownership and such forfeiture
conditions as the Committee may determine.  The Committee may, in connection
with an Award of Restricted Stock, require the payment of a specified purchase
price.  The Committee may grant Awards of Restricted Stock that are intended to
qualify for exemption under Section 162(m), as well as Awards of Restricted
Stock that are not intended to so qualify.

 

8.2           Vesting Requirements.  The restrictions imposed on an Award of
Restricted Stock shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement.  Such vesting requirements
may be based on the continued employment or service of the Participant with the
Company or its Subsidiaries for a specified time period or periods; provided,
however, that, subject to Section 16.4 hereof, if the elimination of
restrictions is based only on the passage of time, the period of time will be no
shorter than three years, except that the restrictions may be removed ratably
during the three-year period, on at least an annual basis, as determined by the
Committee.  Such vesting requirements may also be based on the attainment of
specified business goals or measures established by the Committee in its sole
discretion;

 

9

--------------------------------------------------------------------------------


 

provided, however, that, subject to Section 16.4 hereof, restrictions relating
to Restricted Stock that vests upon the achievement of specified business goals
or measures may not terminate sooner than one year from the Date of Grant.  In
the case of any Award of Restricted Stock that is intended to qualify for
exemption under Section 162(m), the vesting requirements shall be limited to the
performance criteria identified in Section 9.3 below, and the terms of the Award
shall otherwise comply with the Section 162(m) requirements described in
Section 9.4 hereof.  The maximum number of shares of Common Stock that may be
subject to an Award of Restricted Stock granted to any one Participant during
any one calendar year shall be separately limited to 100,000 shares (subject to
adjustment as provided in Section 3.2 hereof).

 

8.3           Restrictions.  Shares of Restricted Stock may not be transferred,
assigned or subject to any encumbrance, pledge or charge until all applicable
restrictions are removed or expire or unless otherwise allowed by the
Committee.  The Committee may require the Participant to enter into an escrow
agreement providing that the certificates representing Restricted Stock granted
or sold pursuant to the Plan will remain in the physical custody of an escrow
holder until all restrictions are removed or expire.  Failure to satisfy any
applicable restrictions shall result in the subject shares of Restricted Stock
being forfeited and returned to the Company, with any purchase price paid by the
Participant to be refunded, unless otherwise provided by the Committee.  The
Committee may require that certificates representing Restricted Stock granted
under the Plan bear a legend making appropriate reference to the restrictions
imposed.

 

8.4           Rights as Stockholder.  Subject to the foregoing provisions of
this Section 8 and the applicable Award Agreement, the Participant will have all
rights of a stockholder with respect to shares of Restricted Stock granted to
him, including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto, unless the Committee determines
otherwise at the time the Restricted Stock is granted, as set forth in the Award
Agreement; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the attainment of
specified business goals or measures will be deferred until and paid contingent
upon the attainment of such specified business goals or measures.

 

8.5           Section 83(b) Election.  The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
refraining from making an election with respect to the Award under section
83(b) of the Code.  Irrespective of whether an Award is so conditioned, if a
Participant makes an election pursuant to section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to promptly
file a copy of such election with the Company.

 

9.  PERFORMANCE AWARDS

 

9.1           Grant of Performance Awards.  The Committee may grant Performance
Awards under the Plan, which shall be represented by units denominated on the
Date of Grant either in shares of Common Stock (Performance Shares) or in
specified dollar amounts (Performance Units).  The Committee may grant
Performance Awards that are intended to qualify for exemption under
Section 162(m), as well as Performance Awards that are not intended to so
qualify.  At the time a Performance Award is granted, the Committee shall
determine, in its sole

 

10

--------------------------------------------------------------------------------


 

discretion, one or more performance periods and performance goals to be achieved
during the applicable performance periods, as well as such other restrictions
and conditions as the Committee deems appropriate.  In the case of Performance
Units, the Committee shall also determine a target unit value or a range of unit
values for each Award.  Subject to Section 16.4 hereof, each performance period
shall last at least one year from the Date of Grant and shall not exceed ten
years from the Date of Grant.  The performance goals applicable to a Performance
Award grant may be subject to such later revisions as the Committee shall deem
appropriate to reflect significant unforeseen events such as changes in law,
accounting practices or unusual or nonrecurring items or occurrences.  Any such
adjustments shall be subject to such limitations as the Committee deems
appropriate in the case of a Performance Award granted to a Section 162(m)
Participant that is intended to qualify for exemption under Section 162(m).

 

9.2           Payment of Performance Awards.  At the end of the performance
period, the Committee shall determine the extent to which performance goals have
been attained or a degree of achievement between minimum and maximum levels in
order to establish the level of payment to be made, if any, and shall determine
if payment is to be made in the form of cash or shares of Common Stock (valued
at their Fair Market Value at the time of payment) or a combination of cash and
shares of Common Stock.  Payments of Performance Awards shall generally be made
as soon as practicable following the end of the performance period.  The
Committee may, at the Date of Grant of Performance Shares, provide for the
payment of Dividend Equivalents to the holder thereof either in cash or in
additional shares of Common Stock, subject in all cases to deferral and payment
on a contingent basis based on the Participant’s earning of the Performance
Shares with respect to which such Dividend Equivalents are paid.

 

9.3           Performance Criteria.  The performance criteria upon which the
payment or vesting of a Performance Award intended to qualify for exemption
under Section 162(m) may be based shall be limited to the following business
measures, which may be applied with respect to the Company, any Subsidiary or
any business unit, or, if applicable, any Participant, and which may be measured
on an absolute or relative to a peer-group or other market measure basis: total
stockholder return; stock price increase; return on equity; return on capital;
earnings per share; EBIT (earnings before interest and taxes); EBITDA (earnings
before interest, taxes, depreciation and amortization); ongoing earnings; cash
flow (including operating cash flow, free cash flow, discounted cash flow return
on investment, and cash flow in excess of costs of capital); EVA (economic value
added); economic profit (net operating profit after tax, less a cost of capital
charge); SVA (stockholder value added); revenues; net income; operating income;
pre-tax profit margin; performance against business plan; customer service;
corporate governance quotient or rating; market share; employee satisfaction;
safety; employee engagement; supplier diversity; workforce diversity; operating
margins; credit rating; dividend payments; expenses; fuel cost per million BTU;
costs per kilowatt hour; retained earnings; completion of acquisitions,
divestitures and corporate restructurings; and individual goals based on
objective business criteria underlying the goals listed above and which pertain
to individual effort as to achievement of those goals or to one or more business
criteria in the areas of litigation, human resources, information services,
production, inventory, support services, site development, plant development,
building development, facility development, government relations, product market
share or management.  In the case of Performance Awards that are not intended to
qualify for exemption under Section

 

11

--------------------------------------------------------------------------------


 

162(m), the Committee shall designate performance criteria from among the
foregoing or such other business criteria as it shall determine it its sole
discretion.

 

9.4           Section 162(m) Requirements.  In the case of a Performance Award
granted to a Section 162(m) Participant that is intended to comply with the
requirements for exemption under Section 162(m), the Committee shall make all
determinations necessary to establish a Performance Award within 90 days of the
beginning of the performance period (or such other time period required under
Section 162(m)), including, without limitation, the designation of the Section
162(m) Participants to whom Performance Awards are made, the performance
criteria or criterion applicable to the Award and the performance goals that
relate to such criteria, and the dollar amounts or number of shares of Common
Stock payable upon achieving the applicable performance goals.  As and to the
extent required by Section 162(m), the terms of a Performance Award granted to a
Section 162(m) Participant must state, in terms of an objective formula or
standard, the method of computing the amount of compensation payable to the
Section 162(m) Participant, and must preclude discretion to increase the amount
of compensation payable that would otherwise be due under the terms of the
Award, and, prior to the payment of such compensation, the Committee shall have
certified in writing that the applicable performance goal has been satisfied. 
The maximum amount of compensation that may be payable under Performance Units
granted to any one Participant during any one calendar year shall not exceed
$3,750,000.  The maximum number of Common Stock units that may be subject to a
Performance Share Award granted to any one Participant during any one calendar
year shall be 100,000 share units (subject to adjustment as provided in Section
3.2 hereof).

 

10.  PHANTOM STOCK

 

10.1         Grant of Phantom Stock.  Phantom Stock is an Award to a Participant
of a number of hypothetical share units with respect to shares of Common Stock,
with an initial value based on the Fair Market Value of the Common Stock on the
Date of Grant.  Phantom Stock shall be subject to such restrictions and
conditions as the Committee shall determine; provided, however, that, subject to
Section 16.4 hereof, if vesting is based only on the passage of time, the period
of time will be no shorter than three years, except that the restrictions may be
removed ratably during the three-year period, on at least an annual basis, as
determined by the Committee; further provided, that, subject to Section 16.4
hereof, if vesting is based on the achievement of specified business goals or
measures, the performance period shall not be sooner than one year from the Date
of Grant.  On the Date of Grant, the Committee shall determine, in its sole
discretion, the installment or other vesting period of the Phantom Stock and the
maximum value of the Phantom Stock, if any.  No vesting period shall exceed 10
years from the Date of Grant.

 

10.2         Payment of Phantom Stock.  Upon the vesting date or dates
applicable to Phantom Stock granted to a Participant, an amount equal to the
Fair Market Value of one share of Common Stock upon such vesting dates (subject
to any applicable maximum value) shall be paid with respect to such Phantom
Stock unit granted to the Participant.  Payment may be made, at the discretion
of the Committee, in cash or in shares of Common Stock valued at their Fair
Market Value on the applicable vesting dates, or in a combination thereof.

 

12

--------------------------------------------------------------------------------


 

11.  STOCK BONUS

 

11.1         Grant of Stock Bonus.  An Award of a Stock Bonus to a Participant
represents a specified number of shares of Common Stock that are issued without
restrictions on transfer or forfeiture conditions.  The Committee may, in
connection with an Award of a Stock Bonus, require the payment of a specified
purchase price.

 

11.2         Payment of Stock Bonus.  In the event that the Committee grants a
Stock Bonus, a certificate for (or book entry representing) the shares of Common
Stock constituting such Stock Bonus shall be issued in the name of the
Participant to whom such grant was made as soon as practicable after the date on
which such Stock Bonus is payable.

 

12.  DIVIDEND EQUIVALENTS

 

12.1         Grant of Dividend Equivalents.  A Dividend Equivalent granted to a
Participant is an Award, other than an Option or a Stock Appreciation Right, in
the form of a right to receive cash payments determined by reference to
dividends declared on the Common Stock from time to time during the term of the
Award, which shall not exceed 10 years from the Date of Grant.  Dividend
Equivalents may be granted on a stand-alone basis or in tandem with other
Awards.  Dividend Equivalents granted on a tandem basis shall expire at the time
the underlying Award is exercised or otherwise becomes payable to the
Participant, or expires.

 

12.2         Payment of Dividend Equivalents.  Dividend Equivalent Awards shall
be payable in cash or in shares of Common Stock, valued at their Fair Market
Value on either the date the related dividends are declared or the Dividend
Equivalents are paid to a Participant, as determined by the Committee; provided,
however, that dividends, Dividend Equivalents or other distributions on Awards
that vest as a result of the attainment of specified business goals or measures
will be deferred until and paid contingent upon the attainment of such specified
business goals or measures.  Dividend Equivalents shall (i) in the case of
Awards that vest based on the pass of time, be payable to a Participant as soon
as practicable following the time dividends are declared and paid with respect
to the Common Stock, or (ii) in the case of Awards that vest based on the
attainment of specified business goals or measures, be payable to a Participant
as soon as practicable following the attainment of such specified business goals
or measures, or, in each case, at such later date as the Committee shall specify
in the Award Agreement.

 

13.  CHANGE IN CONTROL

 

13.1         Effect of Change in Control.  The Committee may, in an Award
Agreement, provide for the effect of a Change in Control on an Award.  Such
provisions may include any one or more of the following: (i) the acceleration or
extension of time periods for purposes of exercising, vesting in, or realizing
gain from any Award, (ii) the waiver or modification of performance or other
conditions related to the payment or other rights under an Award; (iii)
provision for the cash settlement of an Award for an equivalent cash value, as
determined by the Committee, or (iv) such other modification or adjustment to an
Award as the Committee deems appropriate to maintain and protect the rights and
interests of Participants upon or following a Change in Control.

 

13

--------------------------------------------------------------------------------


 

13.2         Definition of Change in Control.  Unless otherwise specified in the
Award Agreement, a “Change in Control” means an event or series of events that
results in any of the following:

 

(a)           Change in Ownership of the Company. A change in the ownership of
the Company occurs on the date that any one Person or more than one Person
acting as a group (as determined under Final Treas. Reg. Section
1.409A-3(i)(5)(v)(B)), other than any Person directly or indirectly owned by the
Company, acquires on an arms length basis ownership of stock of the Company
that, together with stock held by such Person or group, constitutes more than
50% of the total fair market value or total voting power of stock of the
Company. However, if any one Person (or more than one Person acting as a group)
is considered to own more than 50% of the total fair market value or total
voting power of the Company’s stock prior to the acquisition, any acquisition of
additional stock by the same Person or Persons is not considered to cause a
change in the ownership of the Company;

 

(b)           Change in Effective Control of the Company. A change in the
effective control of the Company occurs on either of the following dates: (i)
the date any one Person, or more than one Person acting as a group (as
determined under Final Treas. Reg. Section 1.409A-3(i)(5)(v)(B)), other than any
Person directly or indirectly owned by the Company, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such Person or Persons) ownership of stock of the Company possessing 30% or more
of the total voting power of the stock of the Company, or (ii) the date
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board, such new director shall be considered a member
of the Incumbent Board, and provided further that any reductions in the size of
the Board that are instituted voluntarily by the Incumbent Board shall not
constitute a “Change of Control,” and after any such reduction the “Incumbent
Board” shall mean the Board as so reduced; or

 

(c)           Change in Ownership of a Substantial Portion of the Company’s
Assets. A change in the ownership of a substantial portion of the Company’s
assets occurs on the date that any one Person, or more than one Person acting as
a group (as determined under Final Treas. Reg. Section 1.409A-3(i)(5)(v)(B)),
other than any Person directly or indirectly owned by the Company, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value of more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

14.  AWARD AGREEMENTS

 

14.1         Form of Agreement.  Each Award under this Plan shall be evidenced
by an Award Agreement in a form approved by the Committee setting forth the
number of shares of Common Stock, units or other rights (as applicable) subject
to the Award, the exercise, base or purchase price (if any) of the Award, the
time or times at which an Award will become vested, exercisable

 

14

--------------------------------------------------------------------------------


 

or payable, the duration of the Award and, in the case of Performance Awards,
the applicable performance criteria and goals.  The Award Agreement shall also
set forth other material terms and conditions applicable to the Award as
determined by the Committee consistent with the limitations of this Plan.  Award
Agreements evidencing Awards intended to qualify for exemption under Section
162(m) shall contain such terms and conditions as may be necessary to meet the
applicable requirements of Section 162(m).  Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.

 

14.2         Termination of Service.  The Award Agreements may include
provisions describing the treatment of an Award in the event of the retirement,
disability, death or other termination of a Participant’s employment with or
other services to the Company and all Subsidiaries, such as provisions relating
to the vesting, exercisability, acceleration, forfeiture or cancellation of the
Award in these circumstances, including any such provisions as may be
appropriate for Incentive Stock Options as described in Section 6.6(b) hereof.

 

14.3         Forfeiture Events.  The Committee may specify in an Award Agreement
that the Participant’s rights, payments and benefits with respect to an Award
shall be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award.  Such events shall include, but
shall not be limited to, termination of employment for cause, violation of
material Company or Subsidiary policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company or any Subsidiary.

 

14.4         Contract Rights; Amendment.  Any obligation of the Company to any
Participant with respect to an Award shall be based solely upon contractual
obligations created by an Award Agreement.  No Award shall be enforceable until
the Award Agreement has been signed on behalf of the Company (electronically or
otherwise) by its authorized representative and acknowledged by the Participant
(electronically or otherwise) and returned to the Company.  By executing the
Award Agreement, a Participant shall be deemed to have accepted and consented to
the terms of this Plan and any action taken in good faith under this Plan by and
within the discretion of the Committee, the Board or their delegates.  Award
Agreements covering outstanding Awards may be amended or modified by the
Committee in any manner that may be permitted for the grant of Awards under the
Plan, subject to the consent of the Participant to the extent provided in the
Award Agreement.  In accordance with such procedures as the Company may
prescribe, a Participant may sign or otherwise execute an Award Agreement and
may consent to amendments of modifications of Award Agreements covering
outstanding Awards by electronic means.

 

15.  GENERAL PROVISIONS

 

15.1         No Assignment or Transfer; Beneficiaries.  Except as provided in
Section 6.5 hereof, Awards under the Plan shall not be assignable or
transferable, except by will or by the laws of descent and distribution, and
during the lifetime of a Participant the Award shall be exercised only by such
Participant or by his guardian or legal representative.  Notwithstanding the
foregoing, the Committee may provide in the terms of an Award Agreement that the

 

15

--------------------------------------------------------------------------------


 

Participant shall have the right to designate a beneficiary or beneficiaries who
shall be entitled to any rights, payments or other specified benefits under an
Award following the Participant’s death.

 

15.2         Deferrals of Payment.  The Committee may permit a Participant to
defer the receipt of payment of cash or delivery of shares of Common Stock that
would otherwise be due to the Participant by virtue of the exercise of a right
or the satisfaction of vesting or other conditions with respect to an Award.  If
any such deferral is to be permitted by the Committee, the Committee shall
establish the rules and procedures relating to such deferral, including, without
limitation, the period of time in advance of payment when an election to defer
may be made, the time period of the deferral and the events that would result in
payment of the deferred amount, the interest or other earnings attributable to
the deferral and the method of funding, if any, attributable to the deferred
amount.  Unless otherwise expressly agreed between the Participant and the
Company, any such deferral shall be effected in accordance with the requirements
of Section 409A of the Code so as to avoid any imposition of a tax under Section
409A of the Code.

 

15.3         Rights as Stockholder.  A Participant shall have no rights as a
holder of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of those
securities.  Except as provided in Section 3.2 or Section 8.4 hereof, no
adjustment or other provision shall be made for dividends or other stockholder
rights, except to the extent that the Award Agreement provides for Dividend
Equivalents, dividend payments or similar economic benefits; provided, however,
that dividends, Dividend Equivalents or other distributions on Awards that vest
as a result of the attainment of specified business goals or measures will be
deferred until and paid contingent upon the attainment of such specified
business goals or measures.

 

15.4         Employment or Service.  Nothing in the Plan, in the grant of any
Award or in any Award Agreement shall confer upon any Eligible Person the right
to continue in the capacity in which he is employed by or otherwise serves the
Company or any Subsidiary.

 

15.5         Securities Laws.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any stock
exchanges upon which the Common Stock may be listed, have been fully met.  As a
condition precedent to the issuance of shares pursuant to the grant or exercise
of an Award, the Company may require the Participant to take any reasonable
action to meet such requirements.  The Committee may impose such conditions on
any shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act of 1933, as
amended, under the requirements of any stock exchange upon which such shares of
the same class are then listed, and under any blue sky or other securities laws
applicable to such shares.

 

15.6         Tax Withholding.  The Participant shall be responsible for payment
of any taxes or similar charges required by law to be withheld from an Award or
an amount paid in satisfaction of an Award, which shall be paid by the
Participant on or prior to the payment or other event that results in taxable
income in respect of an Award.  The Award Agreement shall

 

16

--------------------------------------------------------------------------------


 

specify the manner in which the withholding obligation shall be satisfied with
respect to the particular type of Award, provided that, if shares of Common
Stock are withheld from delivery upon exercise of an Option or a Stock
Appreciation Right, the Fair Market Value of the shares withheld shall not
exceed, as of the time the withholding occurs, the minimum amount of tax for
which withholding is required.

 

15.7         Unfunded Plan.  The adoption of this Plan and any setting aside of
cash amounts or shares of Common Stock by the Company with which to discharge
its obligations hereunder shall not be deemed to create a trust or other funded
arrangement.  The benefits provided under this Plan shall be a general,
unsecured obligation of the Company payable solely from the general assets of
the Company, and neither a Participant nor the Participant’s permitted
transferees or estate shall have any interest in any assets of the Company by
virtue of this Plan, except as a general unsecured creditor of the Corporation. 
Notwithstanding the foregoing, the Company shall have the right to implement or
set aside funds in a grantor trust subject to the claims of the Company’s
creditors to discharge its obligations under the Plan.

 

15.8         Other Compensation and Benefit Plans.  The adoption of the Plan
shall not affect any other stock incentive or other compensation plans in effect
for the Company or any Subsidiary, nor shall the Plan preclude the Company from
establishing any other forms of stock incentive or other compensation for
employees of the Company or any Subsidiary.  The amount of any compensation
deemed to be received by Participant pursuant to an Award shall not constitute
compensation with respect to which any other employee benefits of such
Participant are determined, including, without limitation, benefits under any
bonus, pension, profit sharing, life insurance or salary continuation plan,
except as otherwise specifically provided by the terms of such plan.

 

15.9         Plan Binding on Successors.  The Plan shall be binding upon the
Company, its successors and assigns, and the Participant, his executor,
administrator and permitted transferees and beneficiaries.

 

15.10       Construction and Interpretation.  Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender.  Headings of Articles and Sections hereof are inserted for
convenience and reference and constitute no part of the Plan.

 

15.11       Severability.  If any provision of the Plan or any Award Agreement
shall be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 

15.12       Governing Law.  The validity and construction of this Plan and of
the Award Agreements shall be governed by the laws of the State of Delaware.

 

15.13       Non-U.S. Employees.  In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals, who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company

 

17

--------------------------------------------------------------------------------


 

under an agreement with a foreign nation or agency, as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom.  Moreover, the Committee may approve such supplements to, or
amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan.  No such special
terms, supplements, amendments or restatements shall include any provisions that
are inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.

 

15.14       Compliance with Section 409A of the Code.  This Plan is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent.  To the extent that an Award, issuance and/or payment is
subject to Section 409A of the Code, it shall be awarded and/or issued or paid
in a manner that will comply with Section 409A of the Code, including proposed,
temporary or final regulations or any other guidance issued by the Secretary of
the Treasury and the Internal Revenue Service with respect thereto.  Any
provision of this Plan that would cause an Award, issuance and/or payment to
fail to satisfy Section 409A of the Code shall have no force and effect until
amended to comply with Section 409A of the Code (which amendment may be
retroactive to the extent permitted by applicable law).

 

16.  EFFECTIVE DATE, TERMINATION AND AMENDMENT

 

16.1         Effective Date; Stockholder Approval.  The Effective Date of the
Plan shall be the date on which the Plan is approved by the stockholders of the
Company.

 

16.2         Termination.  The Plan shall terminate on the date immediately
preceding the tenth anniversary of the Effective Date.  The Board may, in its
sole discretion and at any earlier date, terminate the Plan.  Notwithstanding
the foregoing, no termination of the Plan shall in any manner affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award.

 

16.3         Amendment.  The Board may at any time and from time to time and in
any respect, amend or modify the Plan; provided, however, that no amendment or
modification of the Plan shall be effective without the consent of the Company’s
stockholders that (i) would materially increase the benefits accruing to
participants under the Plan, (ii) would materially increase the number of shares
of Common Stock that may be issued under the Plan, (iii) would materially modify
the requirements for participation in the Plan, or (iv) must otherwise be
approved by the stockholders of the Company in order to comply with applicable
law or the rules of the New York Stock Exchange or, if the Common Stock is not
traded on the New York Stock Exchange, the principal national securities
exchange upon which the Common Stock is traded or quoted, then, such amendment
will be subject to stockholder approval and will not be effective unless and
until such approval has been obtained.

 

16.4         Notwithstanding anything in the Plan to the contrary, up to 10% of
the maximum number of Common Shares that may be issued or transferred under the
Plan as provided for in

 

18

--------------------------------------------------------------------------------


 

Section 3.1 hereof, as may be adjusted under Section 3.2 hereof, may be used for
Awards granted under the Plan that are not subject to the three-year vesting
requirements set forth in Sections 6.3, 7.3, 8.2 and 10.1 of the Plan or the
one-year vesting requirements set forth in Sections 8.2, 9.1 and 10.1 of the
Plan.

 

19

--------------------------------------------------------------------------------